DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 03, 2022 and is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recited the limitation “wherein the first sacrificial tube is disposed inside or outside the first functional tube … removing the drawn sacrificial tube from the drawn functional tube whereby the drawn functional tube is without the drawn sacrificial tube.” is indefinite, Applicant relied of fig. 3E to support the amendment of claim 13 and specification Paragraph [0040], see recitation of fig.3E confirmed the support, however fig. 3D-E (i.e. fig.3 embodiment) shown the drawn sacrificial tube is disposed outside the drawn functional tube (first sacrificial tube becoming the drawn sacrificial tube after the cold drawing) therefore the recitation of “wherein the first sacrificial tube is disposed inside or outside the first functional tube” renders the claim confusing. For the purpose of examination, the language will be interpreted as “wherein the first sacrificial tube is disposed outside the first functional tube” this conclusion is based on the amended limitation of the claim since Applicant referred to fig 3E.
Claim 16 recited in lines 4-5, the limitation ”disposing said first sacrificial tube inside the first functional tube or disposing said first functional tube inside the first sacrificial tube;” is indefinite, based on the amended limitation of claim 13 since Applicant referred to fig 3E. For the purpose of examination, the language will be interpreted as “disposing said first functional tube inside the first sacrificial tube”.
Claim 17 recited in lines 2-3 and lines 4-6, the limitation “disposing said first sacrificial tube inside the first functional tube or disposing said first functional tube inside the first sacrificial tube” and “the first outer surface is brought into contact with the second inner surface, or the first inner surface is brought into contact with the second outer surface.” is indefinite, based on the amended limitation of claim 13 since Applicant referred to fig 3E. For the purpose of examination, the language will be interpreted as “disposing said first functional tube inside the first sacrificial tube” and “the first outer surface is brought into contact with the second inner surface”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comitato GB (1258141) hereinafter Comitato.
Regarding claim 13,
Comitato discloses a method of making a tube (Col.1 lines 9-10), comprising: 
forming a first composite tube assembly (see fig.2 whole), the first composite tube assembly comprising: 
a first functional tube (1,18) formed of a first material comprising a superalloy (Zircaloy, see page 5 lines 9-22), the first functional tube (1,18) having a first inner surface and a first outer surface (see fig. 5-9); and 
a first sacrificial tube (2,15) formed of a second material (304L Stainless steel, see page 5 lines 9-22), the first sacrificial tube (2,15) having a second inner surface and a second outer surface (see fig. 5-9);
wherein 
the first sacrificial tube (2,15) is disposed inside or outside the first functional tube (1,18, outside based on fig.3 embodiment) and is metallurgically bonded to the first functional tube (see fig.8 and additionally Page 5 lines 49-54); 

removing the drawn sacrificial tube (15) from the drawn functional tube (18) whereby the drawn functional tube (18) is without the drawn sacrificial tube (15, see Pag.4 lines 90-92).
Regarding claim 16,
Comitato discloses wherein forming the first composite tube assembly (see fig.5) comprises: 
providing said first functional tube (1,18) and said first sacrificial tube (2,15); 
disposing said first sacrificial tube inside the first functional tube or disposing said first functional tube (1,18) inside the first sacrificial tube (2,15); and 
metallurgically bonding the first sacrificial tube (2,15) and the first functional tube (1,18 see Pag.3 lines 80-94 and lines103- 109).
Regarding claim 17,
Comitato discloses wherein forming the first composite tube (see fig.5) further comprises, after disposing said first sacrificial tube inside the first functional tube or disposing said first functional tube (1,18) inside the first sacrificial tube (2,15, see fig 5-9), 
drawing (Pag.4 lines 43-54) the first functional tube (1,18) and the first sacrificial tube (2,15), such that the first outer surface (surface of element 1,18) is brought into contact 
Regarding claim 18,
Comitato discloses wherein said metallurgically bonding comprises annealing said first sacrificial tube and said first functional tube to cause diffusion bonding between the first material and the second material (see page 3 lines 80-94 and pag.4 lines 1-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Comitato GB (1258141) hereinafter Comitato.
Regarding claim 20,
The prior art Comitato discloses all limitations in claim 13.
Comitato discloses wherein the superalloy comprises at least one of nickel, cobalt, and iron (Zircaloy, see page 5 lines 9-22) but does not disclose the superalloy to have a yield strength (YS) of at least 550 megapascals (MPa); to have an ultimate tensile strength (UTS) of at least 1200 MPa; and in which one or more of said YS and said UTS to be maintained at temperatures at or above 760 0C, or at temperatures greater than or equal to 70% of the absolute melting temperature of the superalloy and since no criticality is recited for the superalloy to have a yield strength (YS) of at least 550 megapascals (MPa); to have an ultimate tensile strength (UTS) of at least 1200 MPa; and in which one or more of said YS and said UTS to be maintained at temperatures at or above 760 0C, or at temperatures greater than or equal to 70% of the absolute melting temperature of the superalloy and well known in the mechanical art for superalloy to have different structure deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the superalloy to have a yield strength (YS) of at least 550 megapascals (MPa); to have an ultimate tensile strength (UTS) of at least 1200 MPa; and in which one or 0C, or at temperatures greater than or equal to 70% of the absolute melting temperature of the superalloy to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 21,
The prior art Comitato discloses all limitations in claim 20, 
Comitato discloses wherein the second material is selected from the group consisting of nickel, a nickel alloy (304L Stainless steel, see page 5 lines 9-22), cobalt, a cobalt alloy, or a combination thereof.
Regarding claim 22,
The prior art Comitato discloses all limitations in claim 13, 
Comitato discloses wherein: the drawn functional tube (1,18, see fig.8-9) has a first outside diameter (OD1); the drawn sacrificial tube (2,15, see fig.8-9) has a second outside diameter (OD2); OD2> or = OD1 (15=18, see fig 9),  however is silent about the first outside diameter to be in the range of 0.5 to 2.3 millimeters, and since no criticality is recited for the first outside diameter to be in the range of 0.5 to 2.3 millimeters and well known in the mechanical art for tubing to have different dimension suitable for specific function and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the first outside diameter to be in the range of 0.5 to 2.3 millimeters to ensure effectiveness of functionality of the tubing. Accordingly, it has been held that where the only difference between the prior art In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 23,
The prior art Comitato discloses all limitations in claim 22, 
Comitato is silent about wherein the first outside diameter to be ranged from 0.5 to 1.5 mm and since no criticality is recited for the first outside diameter to be ranged from 0.5 to 1.5 mm and well known in the mechanical art for tubing to have different dimension suitable for specific function and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the be ranged from 0.5 to 1.5 mm to ensure effectiveness of functionality of the tubing. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Regarding claim 24,
The prior art Comitato discloses all limitations in claim 23, 
Comitato discloses wherein the drawn functional tube (1,18, see fig.8-9) to have a first average wall thickness (WT1), and the drawn sacrificial tube (2,15, see fig.8-9) have a second average wall thickness (WT2) (see fig.8-9) but does not disclose wherein the In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Regarding claim 25,
The prior art Comitato discloses all limitations in claim 24,
Comitato does not disclose wherein the drawn functional tube to have a wall thickness variation that to be less than or equal to 10% of WTl, and since no criticality is recited for the drawn functional tube to have a wall thickness variation that to be less than or equal to 10% of WTl and well known in the mechanical art for tubing to have different dimension suitable for specific function and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the drawn functional tube to have a wall thickness variation that to be less than or equal to In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Comitato GB (1258141) hereinafter Comitato in view of Walker et al. US NPL (Handbook of metal etchants) Hereinafter Walker.
Regarding claim 14,
The prior art Comitato discloses all limitations in claim 13.
Comitato discloses the removal of the drawn sacrificial tube (2,15, see fig. 8-9) by exposing the drawn composite tube assembly (fig.8 whole) to chemical (see Pag.5 lines 1-2) but does not explicitly disclose removal by corrosive media.
Comitato and Walker disclose both art with similar problem (i.e. metal removal by chemical).
Walker, in a non-patent literature, teaches the chemical removal of nickel base material by chemical acid/corrosive media such as “hydrochloric acid, hydrofluoric acid, nitric acid, phosphoric acid, sulphuric acid” (see Pag.857-872) and since both references are concerned with a similar problem (i.e. chemical removal), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the chemical removal of Comitato such that it has a chemical removal involving conventional chemical etching removal. Examiner notes both references clearly teach the chemical KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly, a simple substitution of Comitato’s chemical tube removal with that of Walker will obtain predictable results and is therefore obvious and proper combination of the references is made.
Regarding claim 15,
The prior art Comitato as modified by Walker, discloses all limitations in claim 14. 
Comitato as modified by Walker, discloses wherein said corrosive media is selected from the group consisting of hydrochloric acid, hydrofluoric acid, nitric acid, phosphoric acid, sulphuric acid, or a combination thereof (Walker, see Pag.857-872).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Comitato GB (1258141) hereinafter Comitato in view of Lane et al. US. Patent (5,560,883) hereinafter Lane.
Regarding claim 19,
The prior art Comitato discloses all limitations in claim 13.
Comitato discloses a drawn functional tube (18), but does not disclose the step of passivation of the drawn functional tube.
Lane, in the similar art, teaches a step of passivation of a tube (10, see Col.3 lines 60-67 and col.4 lines 1-14). Lane teaches the step of passivation as an improvement to facilitate heat exchanger’s operation (Col.1 lines 20-21).
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Comitato, the step of passivation, as taught by Lane, as it would .
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/23/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and  35 U.S.C. 112 rejections are withdrawn, since fig.3E was referred as supports for the presented amended limitation of claim 13 and the specification paragraph 40 confirmed the support however the presented amended limitation creates confusion in claims 13, 16 and 17 therefore new 35 U.S.C. 112 rejections are given.
Based on the newly presented amendment, the reference is given a different interpretation as set forth in this current Office Action.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to Applicant’s argument of page 1-3, the Applicant respectfully submits that Comitato does not disclose removing the drawn sacrificial tube from the drawn functional tube whereby the drawn functional tube is without the drawn sacrificial tube. 
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Comitato is drawn to a method of making a tube. The reference discloses two tubes combined, extrude/draw to give a drawn tube with the composition of the combined tubes drawn and one of the tube removed. Applicant’s argument is 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 18, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753